EXHIBIT 10.1

 

AGREEMENT

 

This Agreement (the "Agreement") is entered into on October 25, 2017, between
Tier Merchant Advance LLC (TMA), a Delaware limited liability company (the
"Lead"), and First Foods Group, Inc. (FIFG), A Nevada corporation (the
"Participant").

 

RECITALS

 

A. Lead may enter into Master Participation Agreements with Merchant Advance
Companies. Merchant Advance Companies will enter into Merchant Agreement(s) with
Client(s) (defined below) pursuant to which Lead may purchase (the "Purchases")
future credit card receivables, debit card, check, cash payments or other gross
sales receipts from the Merchant Advance Company (the "Receivables") on behalf
of the Participant.

 

B. Participant desires to acquire from Lead, and Lead desires to sell to
Participant, a participation in Lead's Purchases as are from time to time
identified on executed Offers prepared by Lead and countersigned by Participant
in the form of Exhibit A attached hereto.

 

C. Client Obligations (defined below) have been guaranteed by the Guarantor(s),
if any.

 

D. Lead shall enter into a Master Participation Agreement with each Merchant
Advance Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, it is hereby agreed as follows:

 

AGREEMENT

 

1. DEFINITIONS. All capitalized terms not defined herein shall have the meaning
set forth in the Uniform Commercial Code. As used herein the following terms
have the following meanings.

 

1.1 "Add-On Purchase" - A secondary purchase of credit card receivables or gross
sales receipts made by Lead in addition to the original Master Participation
Agreement, with specific rights for Participant. See Section 2.6

 

1.2 "Agreement" - This Agreement.

 

1.3 "Business Day" - A day other than one on which national banks are required
or permitted to be closed.

 

1.4 "Chosen State" - New York.

 

1.5 "Client" - A Merchant who sells future Receivables to a Merchant Advance
Company pursuant to a specific Merchant Agreement.

 

1.6 "Client Obligations" - All obligations owing by Client to the Merchant
Advance Company’s Merchant Agreement(s).

 

1.7 "Collateral" - All collateral and guarantees received by or granted to Lead
pursuant to a Master Participation Agreement or otherwise securing a Merchant
Advance Company’s Client's Obligations.

 



  1

   



 

1.8 "Collections" - All proceeds of Purchased Receivables.

 

1.9 "Extraordinary Expenses" - Attorneys' fees and disbursements, court costs
and fees of any outside agency incurred subsequent to a Transaction being in
Liquidation and in connection with the enforcement of any rights or remedies
under a Merchant Advance Company’s Merchant Agreement, or in defending a
Transaction Related Claim.

 

1.10 "Funding" - The transfer of the proceeds of the purchase to the Merchant.

 

1.11 "Guarantors" -Persons or entities which guarantee a Client's Obligations,
if any.

 

1.12 "In Liquidation" - See Section 6.1.

 

1.13 "Lead" - See Preamble.

 

1.14 "Lead Fees" - the fees to be paid by Participant to Lead for servicing this
Agreement in an amount equal to 2.0% of Collections.

 

1.15 "Liquidation Date" - The date on which the Transaction is declared to be in
Liquidation pursuant to Section 6.1.

 

1.16 "Merchant Agreement" - That certain Merchant Agreement described in the
Recitals between the Merchant Advance Company and the Merchant Advance Company’s
Client and related documents.

 

1.17 "Merchant's Obligations" - All obligations owing by a Merchant under the
Merchant Advance Company’s Merchant Agreement.

 

1.18 "Offer" - A fully signed Offer to sell a Participation in the form of
Exhibit A.

 

1.19 "Participant" - See Preamble.

 

1.20 "Participant's Investment" - The unpaid principal balance of this
Participation.

 

1.21 "Participant's Share" - See each Exhibit A.

 

1.22 "Participant's Share of Collections" -The Participant's pro-rata share of
the Collections based upon Participant's Percentage.

 

1.23 "Participation Amount" - Represents the Participant's Percentage of the
Purchase Price PLUS any pro-rata share of Upfront Commission due to a Sales
Partner where applicable, as set forth in a fully executed Offer.

 

1.24 "Participation Percentage" - The percentage of the entire Transaction
offered to the Participant.

 

1.25 "Parties" - Lead, Participant and Merchant Advance Company.

 

1.26 "Platform Fees" - the fees to be paid by Lead to the Merchant Advance
Company for servicing this Agreement in an amount equal to 3.0% of Collections,
or such higher amount set forth in the Offer.

 

1.27 "Purchases" - See Preamble.

 



  2

   



 

1.28 "Purchase Price" - The funded amount of a Merchant Advance Company’s
Merchant Agreement set forth in an Offer.

 

1.29 "Purchased Receivables" - Receivables purchased by Lead from a Merchant
Advance Company under a Master Participation Agreement as described in an Offer.

 

1.30 "Receivables" - See Preamble.

 

1.31 "Settlement Day" - the Business Day following receipt of Collections or
other payments on account of the Transaction.

 

1.32 "Servicer" - any third party engaged by a Merchant Advance Company,
pursuant to a Services Agreement, to provide a merchant funding management
service for each transaction under a Merchant Advance Company’s Merchant
Agreement. The Lead and Participant are currently familiar with services
provided by ACH Capital LLC, which is a Servicer used by Merchant Advance
Companies.

 

1.33 "Services Agreement" - the agreement between the Servicer and the Merchant
Advance Company which governs the terms under which the Servicer provides a
merchant funding management service for each transaction under a Merchant
Advance Company’s Merchant Agreement.

 

1.34 "Standard of Care" - Lead will manage the Transaction (i) in accordance
with the provisions in this Agreement and the Master Participation Agreement
between Lead and the Merchant Advance Company as to matters described therein,
and (ii) as to all others aspects of the Transaction, with the same degree of
care that Lead follows in similar transactions with its other clients.

 

1.35 "Syndicate Portal" - for Merchant Advance Companies that use ACH Capital,
LLC as the Servicer, the online web portal is accessible to Participant and Lead
by logging onto http://www.1workforce.com with an assigned User Name and
Password to obtain information on the Purchases.

 

1.36 "Transaction" - An accepted Offer, this Agreement, the related Merchant
Advance Company’s Merchant Agreement, Client Obligations, Collateral, and other
sources of repayment thereof associated with the Offer.

 

1.37 "Transaction Related Claim" - any legal, regulatory or other type of action
that is threatened, enacted or filed against a Party due to its involvement in
the specific Transaction.

 

2. SALES OF PARTICIPATIONS.

 

2.1 From time to time Lead shall send an Offer to Participant, whereby Lead
offers to sell to Participant an interest in a Merchant Advance Company's
purchase of future Purchased Receivables from a Client.

 

2.2 Participant will indicate its acceptance or declination of an Offer within
One (1) business day, or by such other time period as indicated in the Offer, by
signing or e-signing and returning such Offer to Lead.

 

2.3 Upon execution of the Offer and the payment by Participant to Lead of the
Participant's Percentage of the Purchase Price, plus any applicable Lead Fees
owed to Lead, the Lead shall have sold to Participant, without recourse, and
Participant shall have purchased from Lead, an undivided interest in the
Transaction.

 



  3

   



 

2.4 Lead shall grant to the Participant a right of first refusal for
participation in future renewals and any Add-On Purchases for the Merchant
Advance Company’s Merchant Agreements in which Lead has an existing
Participation. Participant acknowledges and accepts that Add-On Purchases may
result in a dilution of Participant's pro-rata share of Collections from a given
Merchant Advance Company’s Client.

 

2.5 The relationship between the Lead and Participant shall be that of seller
and purchaser.

 

2.6 Participant shall bear all risk of loss with respect to this Agreement,
including but not limited to the Participation, the Transaction(s) and the
Merchant Advance Company’s Merchant Agreement(s), without recourse to Lead and
Lead shall have no obligation to reacquire Participant's Share. Lead shall not
be responsible (except to the extent of actual damages caused by Lead's
intentional misconduct or gross negligence) to Participant for any losses,
claims of damages of any kind, including but not limited to those related to:
(a) any representation, warranty, document, certificate, report, or statement
made or furnished under or in connection with the Merchant Advance Company’s
Merchant Agreement(s), (b) the adequacy of the Collateral or any other source of
repayment for the Merchant Advance Company’s Client Obligations under the
Merchant Advance Company’s Merchant Agreement(s), (c) the existence, priority,
or perfection of any Collateral granted or purported to be granted in connection
with the Merchant Advance Company’s Merchant Agreement(s), or (d) the Client's
observation of or compliance with any of the terms, covenants, or conditions of,
or payments under the Merchant Advance Company’s Merchant Agreement(s).

 

2.7 Lead shall have no interest, by virtue of this Agreement, under any other
present or future purchases by or on behalf of Participant concerning Merchant
Advance Company’s Merchant Agreements with Client(s), except as set forth in
section 2.

 

3. WARRANTIES AND REPRESENTATIONS BY PARTICIPANT.

 

3.1 Participant warrants and represents to Lead that:

 

3.1.1 It has made its own full and complete credit investigation relating to
Lead, the Merchant Advance Company’s Client, the Transaction, the Purchase and
the Merchant Advance Company’s Merchant Agreement provided to Participant;

 

3.1.2 It is not relying in any way on the credit advice or judgment of Lead in
determining whether or not to purchase the Participation hereunder, and
Participant waives any claim which it may now or hereafter have based upon
Participant's reliance on any statement from Lead concerning a Merchant Advance
Company, a Merchant Advance Company’s Client or anyone else obligated under any
Master participation Agreement or Merchant Advance Company’s Merchant Agreement
unless Lead knew the statement was false when made.

 

3.1.3 (a) Participant does not consider the acceptance of its Participation
hereunder to constitute the "purchase" or "sale" of a "security" within the
meaning of the Securities Act of 1933, the Securities Exchange Act of 1934 or
Rule lOb-5 promulgated thereunder, the Trust Indenture Act of 1939, the
securities laws of the State of New York, any other applicable securities
statute or law, or any rule or regulation under any of the foregoing; (b) this
Participation constitutes a commercial transaction by Participant with Lead
regarding the obligations of the Merchant Advance Company’s Client(s) under the
Merchant Advance Company’s Merchant Agreement(s) and does not represent a common
joint venture with Lead or an "investment" (as the term is commonly understood)
in Lead or any Merchant Advance Company or Merchant Advance Company’s Client,
and (c) Participant is engaged in the business of entering into commercial
transactions (including transactions of the nature contemplated herein), can
bear the economic risk related to its Participation in the Merchant Advance
Company’s Merchant Agreement(s), and has had access to all information deemed
necessary by it in making its decision whether or not to participate in the
Merchant Advance Company’s Merchant Agreement(s) presented by Lead.

 



  4

   



 

3.1.4 It is the full power and authority to perform its obligations hereunder,
the person executing this Agreement where indicated below is authorized to
execute this Agreement, and the purchase of the Participation will not violate
any agreement to which Participant is a party.

 

3.2 Lead warrants and represents to Participant that:

 

3.2.1 It has not pledged or granted a lien on any Merchant Advance Company’s
Merchant Agreement or the Collateral.

 

3.2.2 It has not sold any other participations in the Transaction.

 

3.2.3 It is not aware of any defaults by any Merchant Advance Company’s Client
involved in a Transaction.

 

3.2.4 It is the full power and authority to perform its obligations hereunder,
the person executing this Agreement where indicated below is authorized to
execute this Agreement, and the sale purchase of the Participation will not
violate any agreement to which Lead is a party.

 

4. SERVICING AND PAYMENTS.

 

4.1 During any time that Participant is involved in a Transaction, unless
otherwise agreed in writing by the Participant, the Transaction will be serviced
by a Merchant Advance Company, and Lead shall cause the Merchant Advance Company
to:

 

4.1.1 service the Transaction, and collect all sums due from Client, Guarantor
or any third parties with respect to the Transaction, pursuant to the terms of
the Services Agreement.

 

4.1.2 take all actions on the Lead's and the Participant's behalf and to
exercise such powers as are specifically, generally or by implication delegated
to Servicer, in Lead and Participant's discretion and at their direction,
together will all rights, powers and directions as are incidental or related
thereto.

 

4.1.3 provide Participant and Lead with the online Syndicate Portal where on
each Settlement Day the status of the Transaction as of the last Business Day
will be detailed.

 

4.1.4 On each Settlement Day, pay to Lead and Participant, their pro-rata Share
of Collections, less the Platform Fees and Extraordinary Expenses, via ACH
transfer to bank accounts designated by the Lead and Participant to receive
payments (each such payment shall be confirmed by email notification and updated
balance information posted on the Syndicate Portal substantiating the
settlement).

 

4.2 When ACH Capital, LLC is engaged by the Merchant Advance Company as the
Servicer:

 

4.2.1 Servicer does not assume and will not have any liability whatsoever to the
Lead or Participant with respect to Collections, or the realization or recovery
of any Purchased Receivables under the provisions of the Merchant Advance
Company’s Merchant Agreement.

 

4.2.2 Servicer does not assume, and Participant and Lead each hereby releases
and exonerates the Servicer from, any and all responsibility or liability to
Lead or Participant, express or implied, arising in whole or in part from the
Transaction, including but not limited to claims for (i) failure to realize upon
the Collateral, (ii) failure or delay in collecting or receiving payment of any
sums owing from Clients or others, (iii) any mistake, omission or error of
judgment involving the Collateral or the Transaction, or (iv) granting
extensions, indulgences or modifications to Clients. Servicer will not be liable
to Lead or Participant for any oversight or error, neglect, failure, mistake or
omission or act of any of its employees, agents, examiners or attorneys, or the
consequences thereof, with respect to the Transaction except for Servicer's
gross negligence or willful misconduct.

 



  5

   



 

4.2.3 The Services Agreement may only be terminated for Servicer's gross
negligence or willful misconduct or upon expiration of the Services Agreement
pursuant to the terms thereof; provided, however, that Servicer may resign upon
30 days' notice to Lead and Participant and at such point Lead shall assume all
obligations with respect to servicing the Transaction.

 

4.3 Upon termination of the Services Agreement with ACH Capital, LLC as the
Servicer in accordance with the terms of Section 4.2.3 above, Participant shall
have the option, in its sole discretion, to (i) continue as a Participant
hereunder, or (ii) cause Lead to buy-out Participant's interests hereunder for
the Exit Fee described below (the "Exit Fee") which shall be paid simultaneously
upon the termination of the ACH Capital, LLC Services Agreement. The "Exit Fee"
shall be an amount, equal to three percent (3%) of the remaining Purchased
Receivables amount (RTR balance) pursuant to each Merchant Advance Company’s
Merchant Agreement and Participant's remaining Purchased Receivables amount (RTR
balance) pursuant to each Merchant Advance Company’s Merchant Agreement. Lead
shall notify Participant of its desire to terminate the Services Agreement no
less than thirty (30) days prior to such proposed termination date. Participant
shall have ten (10) days following its receipt of such notice to notify Lead, in
writing, of its election. In the event Participant elects to continue as a
Participant hereunder, Lead and Participant will cooperate to mutually select a
replacement Servicer reasonably acceptable to both parties and Participant
agrees to cause ACH Capital, LLC to assist in the transition of the Services to
the newly selected Servicer. In the event Participant elects to have Lead
buy-out Participant's interests hereunder for the Exit Fee, and upon full
payment of the Exit Fee to Participant, Lead shall fully release and indemnify
Participant and its subsidiaries, affiliates, managers, agents, officers and
directors, from any and all claims and defenses arising from or related to this
Agreement and/or the Services Agreement. Lead acknowledges (i) the Exit Fee is a
reasonable estimate of the costs that will be incurred by Participant related to
the termination and/or transition of Participant's rights hereunder, and (ii)
Lead may owe fees to the Servicer pursuant to the terms of the Services
Agreement, which fees shall be separate from, and in addition to, the Exit Fee
set forth in this Section.

 

5. MANAGEMENT DUTIES OF LEAD.

 

5.1 Lead shall administer the Transaction in accordance with the Standard of
Care.

 

5.2 At any time Servicer is not servicing a Transaction, Lead shall service the
Transaction including performing the services described in Section 4 above.

 

6. IN LIQUIDATION.

 

6.1 For so long as ACH Capital, LLC is the Servicer, Participant and/or Lead may
declare the Transaction to be "In Liquidation" at any time that a default has
occurred under the Merchant Advance Company’s Merchant Agreement, by so advising
the other party hereto in writing.

 

6.2 Participant and Lead shall each, upon its receipt of supporting
documentation, pay their portion of any outstanding Extraordinary Expenses due.

 



  6

   



 

7. SECURITY INTEREST.

 

7.1 Lead hereby grants to Participant a continuing security interest in the
Property described below to secure (i) the payment to Participant of all amounts
owing to Participant under this Agreement, as the same may be amended, modified,
altered, extended or reaffirmed, from time to time; and (ii) all obligations of
any and every kind and nature heretofore, now or hereafter owing to Participant
under this Agreement (collectively, the "Indebtedness") plus all interest,
costs, expenses, and reasonable attorneys' fees, which may be made or incurred
by Participant in the administration and collection of said Indebtedness, and in
the protection, maintenance, and liquidation of the Property. This Agreement
will continue in effect as long as any Indebtedness of Lead to Participant is
outstanding and unpaid. The "Property" covered by this Agreement is all of
Lead's personal property, wherever located, which Lead now owns or shall
hereafter acquire or create, immediately upon the acquisition or creation
thereof, including without limitation all: (a) Accounts (including health-care
and other insurance receivables); (b) Chattel Paper (whether tangible or
electronic); (c) Inventory; (d) Goods (other than Inventory), but including
Equipment; (e) Instruments, including Promissory Notes; (f) Investment Property
and Securities; (g) Documents; (h) Deposit Accounts; (i) Commercial Tort Claims
specifically identified by Lead or Participant; (j) money; (k) Letters of Credit
and Letter of Credit Rights; (1) General Intangibles (including payment
intangibles and software); (m) Supporting Obligations; and (n) to the extent not
listed above as original Property, all proceeds and products of the foregoing.

 

7.2 Lead hereby irrevocably authorizes Participant to file financing
statement(s) describing the Property in all public offices deemed necessary by
Participant, and to take any and all actions, including, without limitation,
filing all financing statements, continuation financing statements and all other
documents that Participant may reasonably determine to be necessary to perfect
and maintain Participant's security interests in the Property.

 

7.3 Lead represents and warrants that: (a) the Property is free and clear of all
liens or security interests, except Participant's security interest; (b) Lead
has a first priority security interest in the Property; (c) Lead's exact legal
name and the address of its chief executive office are as set forth in Section
12.7 of this Agreement; (d) the State under which Lead is organized is the State
where Lead has its chief executive office (as set forth in Section 12.7 of this
Agreement); (e) the Property, wherever located, is covered by this Agreement;
(f) the execution and delivery of this Agreement and any instruments evidencing
liabilities have been approved by all of its organizational documents and will
not violate nor constitute a breach of Lead's organizational documents, or any
agreement or restriction of any type whatsoever to which Lead is a party or is
subject; (g) there are no actions or proceedings which are threatened or pending
against Lead which might result in any material adverse change in Lead's
financial condition or which might materially affect any of Lead's assets; and
(h) Lead has duly filed all federal, state, and other governmental tax returns
which Lead is required by law to file, and will continue to file same during
such time as any of the Indebtedness hereunder remain owing to Participant and
all such taxes required to be paid have been paid, in full. Participant does not
authorize Lead to make, and Lead agrees not to make, any sales, leases, licenses
or any other dispositions of any of the Property. Lead shall not grant a
security interest in any of the Property without Participant's prior written
consent.

 

8. DEFAULT. The occurrence of any of the following events without notice or
demand of any kind, shall constitute a "Default" under this Agreement:

 

8.1 the failure to perform any agreement of either party contained herein;

 

8.2 any statement, representation or warranty of a party made in this Agreement
is untrue in any material respect as of the date made;

 

8.3 either party becomes insolvent or unable to pay debts as they mature or
makes an assignment for the benefit of creditors, conveys any assets to a
trustee for the benefit of its creditors, conveys substantially all of its
assets, or any proceeding is instituted by or against such party alleging that
it is insolvent or unable to pay debts as they mature or a petition of any kind
is filed under the Federal Bankruptcy laws by or against such party;

 

8.4 entry of any final judgment, and the expiration of any appeal period related
thereto, against a party hereto or order of attachment, execution, sequestration
or other order in the nature of a writ is levied on the Property;

 



  7

   



 

8.5 dissolution, merger, consolidation, or transfer of a substantial part of the
property of Lead;

 

or

 

8.6 a breach of any obligation of either party set forth in this Agreement.

 

9. REMEDIES. Upon the occurrence of an event of Default caused by Lead under
this Agreement, the Indebtedness may (notwithstanding any provisions thereof) at
the option of Participant and without demand or notice of any kind, be declared,
and thereupon immediately shall become due and payable, and Participant may
exercise from time to time any rights and remedies, including the right to
immediate possession of the Property, available to it under this Agreement and
applicable law. Lead agrees to assemble, at its expense, all the Property at a
convenient place acceptable to Participant and to pay all costs of Participant
of collection of the Indebtedness, and to pay all costs of the enforcement of
this Agreement, including reasonable attorneys' fees and expenses of locating
the Property and repairing any realty or other property to which any of the
Property may be affixed or be a part. If any notification of intended
disposition of any of the Property is required by law, such notification, if
mailed, shall be deemed reasonably and properly given if sent at least ten (10)
days before such disposition, postage pre- paid, addressed to the Lead either at
the address shown above or at any other address of the Lead appearing on the
records of Participant and to such other parties as may be required by the
Uniform Commercial Code. Lead waives the right to jury trial in any proceeding
instituted with respect to the Property. Out of the net proceeds from sale or
disposition of the Property, Participant shall retain all the Indebtedness then
owing to it and the actual cost of collection (including reasonable attorney
fees) and shall tender any excess to Lead or its successors or assigns. If the
Property shall be insufficient to pay the entire Indebtedness, Lead shall pay to
Participant the resulting deficiency upon demand. Lead expressly waives any and
all claims of any nature, kind or description which it has or may hereafter have
against Participant or its representatives, by reason of taking, selling or
collecting any portion of the Property. Lead agrees that Participant shall, upon
the occurrence of an Event of Default, have the right to peacefully retake any
of the Property. Lead waives any right it may have in such instance to a
judicial hearing prior to such retaking.

 

10. ENTIRE AGREEMENT. This Agreement supersedes all other agreements and
understandings between the Parties, verbal or written, express or implied,
relating to the subject matter hereof. No course of dealing, course of
performance or trade usage, and no parole evidence of any nature, shall be used
to supplement or modify any terms of the Agreement.

 

11. INDEMNIFICATIONS.

 

11.1 Participant Indemnification. Participant agrees to indemnify Lead, on
demand, for and against any and all claims, demands, liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements (including fees and disbursements of counsel) of any kind or
nature whatsoever which may be incurred by Lead with respect to this Agreement
caused by the intentional misconduct or gross negligence of Participant.

 

11.2 Lead Indemnification. Lead agrees to indemnify Participant, on demand, for
and against any and all claims, demands, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
(including fees and disbursements of counsel) of any kind or nature whatsoever
which may be incurred by Participant with respect to this Agreement caused by
the intentional misconduct or gross negligence of Lead.

 

11.3 Servicer Indemnification. Lead and Participant each agrees to indemnify ACH
Capital, LLC for and against any and all claims, demands, liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements (including fees and disbursements of counsel and
arbitration and arbitrator's fees) of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against Servicer in any way relating to or
arising out of this Agreement and the Merchant Agreement that are not reimbursed
or otherwise paid to or recovered by Servicer pursuant to the Merchant
Agreement; provided, except to the extent they arise from Servicer's gross
negligence or intentional misconduct. ACH Capital, LLC is an intended
third-party beneficiary of this Section.

 



  8

   



 

12. GENERAL.

 

12.1 Amendment. Neither this Agreement nor any provisions hereof may be changed,
waived, discharged, or terminated, nor may any consent to the departure from the
terms hereof be given orally (even if supported by new consideration), but only
by an instrument in writing signed by the Parties. Any waiver or consent so
given shall be effective only in the specific instance and for the specific
purpose for which given.

 

12.2 Attorneys' Fees. In the event that either Party finds it necessary to
retain counsel in connection with the interpretation, defense, or enforcement of
this Agreement, the prevailing party shall recover its reasonable attorney's
fees and expenses from the unsuccessful party. It shall be presumed (subject to
rebuttal only by the introduction of competent evidence to the contrary) that
the amount recoverable is the amount billed to the prevailing party by its
counsel and that such amount will be reasonable if based on the billing rates
charged to the prevailing party by its counsel in similar matters.

 

12.3 No Waiver. No failure to exercise and no delay in exercising any right,
power, or remedy hereunder shall impair any right, power, or remedy which a
Party may have, nor shall any such delay be construed to be a waiver of any of
such rights, powers, or remedies, or any acquiescence in any breach or default
hereunder; nor shall any waiver of any breach or default be deemed a waiver of
any default or breach subsequently occurring. All rights and remedies granted to
the Parties hereunder shall remain in full force and effect notwithstanding any
single or partial exercise of, or any discontinuance of action begun to enforce,
any such right or remedy. The rights and remedies specified herein are
cumulative and not exclusive of each other or of any rights or remedies that
Lead would otherwise have. Any waiver, permit, consent, or approval by a Party
of any breach or default hereunder must be in writing and shall be effective
only to the extent set forth in such writing and only as to that specific
instance.

 

12.4 Governing Law and Jurisdiction. The Agreement and all transactions
contemplated hereunder and/or evidenced hereby shall be governed by, construed
under, and enforced in accordance with the internal laws of New York State,
without regard to its principles of conflicts of laws. Any suit, action or
proceeding arising hereunder, or the interpretation, performance or breach
hereof, shall be instituted in any court sitting in New York, (the "Acceptable
Forums"). Each Party agrees that the Acceptable Forums are convenient to it, and
submits to the jurisdiction of the Acceptable Forums and waives any and all
objections to jurisdiction or venue.

 

12.5 Further Acts. Each Party agrees to do such further acts and things and to
execute and deliver such additional agreements, powers and instruments as any
other Party hereto may reasonably request to carry into effect the terms,
provisions and purposes of this Agreement or to better assure and confirm unto
such other Party hereto its respective rights, powers and remedies hereunder.

 

12.6 Counterparts and Copies. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and either Party may execute this Agreement by signing any such
counterpart. A telecopy of the signature of any party on any counterpart shall
be effective as the signature of the party executing such counterpart for
purposes of effectiveness of this Agreement.

 



  9

   



 

12.7 Notice. All notices required to be given to either party hereunder shall be
deemed given upon the first to occur of: (a) deposit thereof in a receptacle
under the control of the United States Postal Service; properly addressed and
postage prepaid; (b) transmittal by electronic means to a receiver under the
control of the party to whom notice is being given; or (c) actual receipt by the
party to whom notice is being given, or an employee or agent of thereof. For
purposes hereof, the addresses of the Parties are as set forth below or as may
otherwise be specified from time to time in a writing sent by one Party to the
other in accordance with the provisions hereof:

 

12.8 Right to Audit. Lead hereby gives Participant the right to audit the books
and records and policies and procedures of Lead on site at Lead's facilities two
times per calendar year. The cost for any audit fees will be borne by
Participant. The cost of any time and effort incurred by Lead to participate in
the audits shall be borne by Lead.

 

PARTICIPANT

 

First Foods Group, Inc.

 

Address: 720 Monroe Street, Suite E210

                  Hoboken, NJ 07030

 

Officer: Mark J. Keeley, Chief Financial Officer

Email: markk@firstfoodgrp.com

 

LEAD

 

Tier Merchant Advance LLC

 

Address: 670 Myrtle Avenue, Suite 684

                 Brooklyn, NY 11205

 

Officer: Joel Hollender, President

Email: joelhollender@gmail.com

 



  10

   



 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
the day and year first above-written.

 



PARTICIPANT:

First Foods Group, Inc.

        By:

Mark J. Keeley

 

Name:

Mark J.Keeley

    Title:

Chief Financial Officer

 



 



LEAD: [ffg_ex101img1.jpg]



 

 



11



 